Case: 14-3118   Document: 8      Page: 1    Filed: 07/25/2014




            NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                CARLOS R. DELVALLE,
                     Petitioner,

                            v.

      MERIT SYSTEM PROTECTION BOARD,
                 Respondent,

                           AND

        UNITED STATES POSTAL SERVICE,
                    Inttervenor.
              ______________________

                       2014-3118
                 ______________________

   Petition for review of the Merit Systems Protection
Board in No. NY-0752-14-0066-I-1.
                ______________________

                     ON MOTION
                 ______________________
                       ORDER
     The United States Postal Service (USPS) moves to
reform the caption to name the Merit Systems Protection
Board (Board) as respondent and USPS as intervenor.
USPS also moves for a 21-day extension of time from the
Case: 14-3118     Document: 8       Page: 2   Filed: 07/25/2014



2                                             DELVALLE   v. MSPB



date of filing of this order for the respondent and intervenor
to file their response briefs.
      Upon consideration thereof,
      IT IS ORDERED THAT:
    (1) The motion is granted. The revised official cap-
tion is reflected above.
    (2) The Board and USPS’s informal response briefs
are due within 21 days from the date of this order.
                                      FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court
s27